Citation Nr: 1812630	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010, September 2010, May 2011, and June 2013 rating decisions.

In the June 2010 decision, the RO, inter alia, granted service connection for residuals of an infection of the left foot and assigned a zero percent (noncompensable) rating, effective January 10, 2010 (the date of filing of the claim for service connection).  In July 2010, the Veteran filed a notice of disagreement (NOD) as to the assigned rating. A statement of the case (SOC) was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in July 2011.

In the September 2010 decision, the RO, inter alia, denied service connection for irritable bowel syndrome.  In July 2011, the Veteran filed an NOD.  An SOC was issued in August 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2013.

In the May 2011 decision, the RO, inter alia, denied service connection for pes planus of the left foot.  In July 2011, the Veteran filed an NOD. An SOC was issued in August 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2013.

In the June 2013 decision, the RO, inter alia, granted an increased rating of 50 percent for service-connected PTSD, denied entitlement to a TDIU, and denied service connection for disabilities of the right hip, lumbar spine, and sciatica of the right lower extremity. In June 2013, the Veteran filed an NOD. An SOC was issued in December 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in December 2015.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned; a transcript of the hearing has been associated with the claims file.

In November 2016, the Board granted an initial 20 percent rating for service-connected residuals of left foot infection.  At that time, the Board also remanded the claim for an increased rating for posttraumatic stress disorder (PTSD), the claims for service connection for irritable bowel syndrome, a right hip disability, sciatica or the right lower extremity, a lumbar spine disability and pes planus of the left foot, as well as the claim for a total disability rating based upon individual unemployability (TDIU).

In a March 2017 rating decision, the AOJ granted service connection for pes planus of the left foot, lumbar strain with degenerative disc disease, right trochanteric pain syndrome, sciatica of the bilateral lower extremities, impairment and limitation of the right thigh, and a TDIU..  These actions resolved the claims for service connection for pes planus of the left foot, a lumbar spine disability, sciatica of the right lower extremity, and for o a TDIU on appeal.   See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  An increased, 70 percent rating for PTSD was also granted.  This left the remaining claim for service connection for irritable bowel syndrome and an increased rating for PTSD as the only remaining claims before the Board.  However, as will be discussed below, the Veteran has withdrawn from appeal his claim for an increased rating for PTSD.  Therefore, this claim is being formally dismissed below.

The Board notes that the March 2017 supplemental SOC (SSOC) addressed the claims for service connection for irritable bowel syndrome and an increased rating for PTSD, which are on appeal.  However, the March 2017 SSOC also addressed claims for service connection for ischemic heart disease and for an initial, compensable rating for residuals of left foot infection, which are not on appeal.  As regards the claim for an increased rating for residuals of left foot infection, the Board granted an initial 20 percent rating for that disability in the November 2016 decision.  The Veteran did not appeal that determination or seek reconsideration of the award of an initial 20 percent rating for residuals of left foot infection.  As such, that matter is no longer on appeal; the Board's decision is final.  See 38 U.S.C. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  

Also, as regards the claim for service connection for ischemic heart disease (addressed in the March 2017 SSOC), that claim has never been appealed and was not the subject of the Board's November 2016 remand.  Historically, service connection for ischemic heart disease was denied in an October 2011 rating decision.  A timely NOD was filed in November 2011 as to the denial of service connection.  In December 2013, a SOC was issued.  No appeal was perfected.  See 38 C.F.R. § 20.302(b)(1).  An application to reopen the claim for service connection was submitted in June 2014.  An August 2014 rating decision denied the application to reopen.  The Veteran did not file an NOD as to the August 2014 rating decision.   See 38 C.F.R. §§ 20.200, 20.201.  While the March 2017 SSOC addressed the claim of service connection for ischemic heart disease, that claim is not on appeal.  See Hamilton v. Brown, 39 F.3d 1574, 1584 (1994) (noting that a SSOC, even when raising new issues, is an updated statement of the Agency's position and is not an initial determination). 

In light of the above-explained deficiencies with the March 2017 SSOC, the claims for an increased rating for residuals of left foot infection and service connection for ischemic heart disease are referred to the agency of original jurisdiction (AOJ) a.  It appears those claims were errantly included in the March 2017 SSOC despite not being on appeal, as discussed above.

While he Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's disposition of the claim for an increased rating for PTSD is set forth below.  The claim for service connection for irritable bowel syndrome is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In April 2017, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claim for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an increased rating for PTSD are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

As noted above, in an April 2017 statement, the Veteran's attorney withdrew from appeal his claim for an increased rating for PTSD.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.



ORDER

The appeal as to the claim for an increased rating in excess of 70 percent for PTSD is dismissed.


REMAND

Unfortunately, the Board finds that further action on remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2016, the Board remanded the claim for service connection for irritable bowel syndrome, inter alia, to afford the Veteran a VA examination to determine the nature and etiology of any diagnosed irritable bowel syndrome.  Specifically, the examiner was to opine as to whether it was at least as likely as not that any irritable bowel syndrome had its onset in or was otherwise related to service, to include the administration of quinine tables during service for malaria.

The Veteran was afforded a VA examination in January 2017.  There, he was diagnosed with irritable bowel syndrome.  The examiner opined that it was less likely than not that irritable bowel syndrome was related to service.  As rationale, the examiner stated "there is not enough evidence to support, with >50% certainty, that one dose of quinine taken 50 years ago is the most likely cause of IBS symptoms at present."

In the subsequent remand, the  Board  requested an opinion as to whether it was at least as likely as not that irritable bowel syndrome was related to service.  However, the rationale explains that there is insufficient evidence to conclude, with greater than 50 percent certainty, that irritable bowel syndrome is related to service.  The remand, however, requested an opinion as to it was at least as likely as not (i.e., a 50 percent or greater probability) that irritable bowel syndrome is related to service.  The standard employed by the examiner (greater than 50 percent probability) is more stringent than that requested by the Board (at least a 50 percent probability) and, indeed, that required by VA, in light of the benefit-of-the-doubt rule.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Given the deficiencies discussed above, the Board is unable to find that substantial compliance with the prior remand directives has been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).  Thus, another remand of these matters is required to ensure such compliance.  Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA provides an examination or obtains a medical opinion in connection with a claim, it is obligated to provide or obtain one that is adequate for the determination being made); and Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, remand is required to ensure that the examiner utilizes the proper standard of proof in opining as to the etiology of irritable bowel syndrome.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the January 2017 VA examiner an addendum opinion addressing the etiology of irritable bowel syndrome.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review, if possible.

Only arrange for the Veteran to undergo VA examination, by an appropriate physician,  if one is deemed necessary in the judgment of the clinician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For irritable bowel syndrome-even if now asymptomatic or resolved-the physician  should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service, to include the administration of quinine tablets for malaria during service.

The Board emphasizes that the standard to be employed is whether it is "at least likely as not" (i.e., a 50 percent or greater probability), not whether it is "probable" (i.e., greater than 50 percent probability).

In rendering the requested opinion, examiner should consider and discuss all in and post-service medical and other objective evidence, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of symptoms.

Notably, the absence of evidence of diagnosis of and/or treatment for psychiatric problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the opinion provider is advised that the Veteran is competent to report psychiatric symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney  an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


